Michael J. Steinle

May 18, 2021

Brett H. Ludwig, U.S. District Court Judge
Eastern District of Wisconsin
517 East Wisconsin Avenue, Room 225
Milwaukee, Wisconsin 53202


       Re:     United States v. Thomas E. Smith
               Case No. 21-CR-96

Dear Judge Ludwig,

Thomas Smith will be sentenced in your Court for submitting fraudulent PPP loan
applications for CFA to a financial institution. He requests that the Court sentence him
under his guideline range to twelve (12) to eighteen (18) months incarceration.

Thomas Smith does not present a risk to the community or to the public. The Defendant
has been successful in his businesses and needs to complete restitution. In order to pay
restitution, he needs to keep his business running and continuing to produce profit for
them. A sentence within the guideline range will cripple him financially and emotionally.
It will most likely put him out of business and into bankruptcy.

As indicated, Thomas Smith was raised in an intact, prosocial home. As his brother
indicated, Thomas was always the ambitious one who always wanted the best for those
around him. His brother described him as a very smart man with a great work ethic.
There are many employees in the businesses that will lose their employment if he is
incarcerated for any significant period of time. Thomas Smith worked long and hard
hours building the well-known businesses in the community. He has gained respect and
trust from the community at large. Thomas Smith was defined by his work and is looked
up to by others in his family as well as associates in the community. This one fact was
the main factor which placed him in the position to commit these crimes. He had the
business acumen.

Once Thomas Smith received his legitimate PPP loan and word got out that he received
a substantial amount of money, his brother, Stephen came to him to get him to assist in
putting together an application for his expired business.




                                 ATTORNEY – COURT COMMISSIONER
                                     THE RENAISSANCE BUILDING
         Case   2:20-cr-00196-BHL        Filed 05/18/21
                    309 NORTH WATER STREET,                  Page 1 ofWI3 53202
                                                SUITE 215 | MILWAUKEE,      Document   94
                   TEL 414-258-6200| FAX 414-258-8080 | E-MAIL MJS@TSHGLAW.COM
Brett H. Ludwig, U.S. District Court Judge
May 18, 2021
Page 2

It was Tom’s business knowledge that Stephen needed to assist him. Once he did it for
Stephen, Stephen kept bringing more people for him to assist in the fraudulent
applications. It just snowballed and got out of control. The sad part of this case is that
he did not need to assist these individuals and get a “cut” of the proceeds as he was
financially well off. As Thomas Smith indicated, it was just old-fashioned greed that got
the better of him.

“It has been uniform and constant in the Federal judicial tradition for the sentencing
judge to consider every convicted person as an individual and every case as a unique
study in the human failings that sometimes mitigate, sometimes magnify, the crime and
the punishment to ensue.” Koon v. United States, 518 U.S. 81, 113 (1996). The question
is what that means here for a man who has worked tirelessly to achieve so much and
involved himself in something very wrong and criminal but is otherwise a decent
productive businessman in the Milwaukee community.

Three factors stand foremost in deciding an appropriate sentence for his crimes. First,
Thomas Smith came forth immediately and accepted total responsibility and sat down
with the government on at least two occasions detailing for them the circumstances of his
illegal actions. Second, the total punishment encompasses much more than a term of
incarceration. Thomas Smith will be ultimately responsible for the $960,000 in restitution.
It is unlikely that the victim will receive much of anything in the way of restitution from
the others based upon their financial ability. Thomas Smith understands the “joint and
several” law of restitution and will pay all the restitution as required of him. Third,
deterrence and just punishment do not require a sentence of longer than twelve (12) to
eighteen (18) months.

Thomas Smith agrees with and accepts fully the established factual basis for his plea in
this case. The factual basis reflects that he did come forward at a very early stage and did
admit to all the facts contained in the PSR and never questioned the government’s proof.

Further, the total restitution is $960,000.00. However, the actual loss amount is
significantly less as most of the money was not spent, checks not cashed or monies had
been frozen by the bank. The exact amount is yet to be determined but estimates are less
than $200,000.00. As stated earlier, Thomas Smith will most likely be the one to which
the restitution will be responsible for in this matter. The total loss in this matter drove a
very high guideline range. The Court should consider actual loss in this matter when
sentencing him in this matter.




         Case 2:20-cr-00196-BHL Filed 05/18/21 Page 2 of 3 Document 94
Brett H. Ludwig, U.S. District Court Judge
May 18, 2021
Page 3

The PSR does give him a two-point enhancement for obstruction. A strict reading of
§2C1.1 does indicate that it is legally appropriate, however he does not believe that the
conduct of his speaking with Tarone Woods indicating that we should delete our text
messages is a major obstruction of the investigation of this case. The conduct is an
example of a less serious form of conduct that the enhancement should not apply under
these facts.

As to the criminal history, Tom Smith finds himself in a Category II instead of a Category
I for his 2012 Louisiana conviction. Exhibit 1 (attached) indicates that Thomas Smith
received a “first offender pardon” under Louisiana law. It was his understanding that
such pardon was an expungement of the matter. However, a Defendant who receives a
first offender pardon, must also take a second step, and apply for an expungement of the
arrest and conviction. Thomas Smith was unaware of the law and never took the second
step. Therefore, it is a conviction but should not have been one. It is Counsel’s
understanding that the first offender pardon does not preclude use of it in a subsequent
prosecution or sentencing under Louisiana law. Unfortunately, no one indicated to him
the needed second step at the time of sentencing in the matter.

For the reasons explained here, Thomas Smith requests that the Court sentence him to
twelve (12) to eighteen (18) months of incarceration followed by a moderate term of
supervised release. Restitution should be ordered as contained in the PSR. Having
reviewed the conditions of release, Thomas Smith raises no objection at the present to the
Court imposing this at this time. He will comply with the same.

Lastly, Thomas Smith requests that this Court allow voluntary surrender after an
institution has been designated by the Bureau of Prisons.

On behalf of Thomas Smith, I thank you for your consideration of his sentencing
recommendation.

Sincerely,

Electronically Signed By:

MICHAEL J. STEINLE
Attorney at Law
MJS/nmm
Enclosures



         Case 2:20-cr-00196-BHL Filed 05/18/21 Page 3 of 3 Document 94
